                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                                Plaintiff,         )
                                                   )
                          v.                       )    Case No. 17-00246-01-CR-W-SRB
                                                   )
 VICTOR RODRIGUEZ KESSEL,                          )
                                                   )
                                Defendant.         )

                      MEMORANDUM OF MATTERS DISCUSSED AND
                       ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On October 22, 2019, the Grand Jury returned an eight-count Second
Superseding Indictment charging Defendant Victor Rodriguez Kessel with conspiracy to distribute
a controlled substance (a Class A felony), attempt to manufacture 280 grams or more of cocaine
base (a Class A felony), possession with intent to distribute 28 grams or more of cocaine base (a
Class B felony), possession with intent to distribute cocaine (a Class C felony), possession with
intent to distribute less than 50 kilograms of marijuana (a Class D felony), using a communication
facility to facilitate a drug conspiracy (a Class E felony), possession of a firearm in furtherance of
a drug trafficking crime (a Class A felony), and felon in possession of a firearm (a Class C felony).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Bradley Kent Kavanaugh/Sean Foley
           Case Agent: Spc Agent Paul Shade
     Defense: Sean W. Pickett

OUTSTANDING MOTIONS:

 05/17/2019      70   NOTICE of filing Government's Notice Pursuant to FRE Rule 404(b) by
                      USA as to Victor Rodriguez Kessel (Kavanaugh, Bradley) (Entered:
                      05/17/2019)

TRIAL WITNESSES:
     Government: 4-6 with stipulations; 19 without stipulations
     Defendant: 1 witness, including the Defendant
TRIAL EXHIBITS:
     Government: approximately 90 exhibits
     Defendant: approximately 0 exhibits

DEFENSES: general denial

POSSIBLE DISPOSITION:
     ( X ) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 3.5-4 days total
     Government’s case including jury selection: 3-3.5 day(s)
     Defendant: .5 day(s)

STIPULATIONS: none

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
             Government: Updated list(s) due on or before November 19, 2019.
                    Proposed Witness List filed May 16, 2019
                    Proposed Exhibit List filed May 16, 2019
             Defendant: Due on or before November 19, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due on or before November 27, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: None anticipated. Due on or before November 27, 2019.


TRIAL SETTING: Criminal jury trial docket set for December 2, 2019.

       Please note: Government does not request a specific week of the trial docket. Defendant
       must have the first week of the trial docket as he is not available the second week.

       IT IS SO ORDERED



                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE


                                                 2
